DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Paragraph 62 of the originally filed specification contains a typographical error.  In this case, “rotor 24” should actually read “rotor 2”.
Appropriate correction is required.

Claim Objections
Claims 8 & 15 are objected to because of the following informalities:  
Claim 8, line 3 should read “each permanent magnet 
Claim 8, line 4 should read “into a radially inner side”
Claim 15, line 1 should read “each blade of the plurality of blades”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1, line 4 recites “an external rotor”; this renders the claim indefinite because it is not made clear how many rotors are required of the claim.  In this instance, Claim 1, line 3 already recites “a rotor”.  Thus, when line 4 further recites “an external rotor”, it becomes unclear whether line 4 is attempting to further define the “rotor” of line 3, or if line 4 is introducing a new “rotor” altogether.  Applicant’s specification appears to imply that only a single rotor is present, but the Examiner can only guess at Applicant’s intent here.  For examination purposes herein, the Examiner will interpret line 4 as further defining the “rotor” of line 3 as being an “external rotor”.  Clarification is required.  In the spirit of expeditious prosecution, assuming the Examiner’s assumptions are correct, the Examiner would respectfully suggest that Applicant consider amending Claim 1 to instead recite “the stator together with the rotor forming an electromagnetic rotary drive for rotating the rotor about an axial direction, the rotor being an external rotor”.
Claim 1, line 5 recites the limitation “a magnetically effective core”; this limitation renders the claim indefinite because it is not clear what particular arrangement or structure is required of a “magnetically effective core”.  In particular, it is not clear how the phrase “magnetically effective” is defining the “core”.  From Applicant’s specification, it appears that the core is made of magnetic material, and thus, is simply “magnetic”.  Applicant’s use of “effective” to further define “magnetic” brings about ambiguity as to whether or not some particular degree of magnetism is required of the claim language.  In other words, the term "effective" in claim 1 is a relative term which renders the claim indefinite.  The term "effective" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be magnetically effective” as simply “magnetic”. Clarification is required.
Claim 7, line 2 recites the limitation “a concentrated winding”; this limitation renders the claim indefinite because it is not clear what particular arrangement or structure is required of this language.  In particular, it is not clear how the term “concentrated” is defining the “winding”.  From Applicant’s specification, it appears that the winding is simply wound around the coil core to generate electromagnetic rotary fields.  Applicant’s use of “concentrated” to further define “winding” brings about ambiguity as to whether or not some particular degree of winding concentration is required of the claim language.  In other words, the term "concentrated" in claim 7 is a relative term which renders the claim indefinite.  The term "concentrated" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For examination purposes herein, the Examiner has interpreted “a concentrated winding” as simply “a winding”. Clarification is required.
	Claim 8, line 4 recites the limitation “a sickle-shaped cross-section” to define the permanent magnet; this renders the claim indefinite because it is not made clear what particular arrangement or structure is actually required of this language.  In particular, it is not clear how the term “sickle-shape” is defining the “cross-section” of the permanent magnet.  In this instance, it is not made clear what particular shapes would (or would not) qualify as being “sickle-shaped”.  The Examiner is aware that a “sickle” is defined as “an agricultural implement consisting of a curved metal blade with a short handle fitted on a tang” (https://www.merriam-webster.com/dictionary/sickle).  However, this does not clarify what particular aspect of a sickle is required for an element to be considered “sickle-shaped”.  For example, is any curved object “sickle-shaped”?  Applicant’s specification does not appear to answer this question.  Therefore, the claim is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 & 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2017/0007973 to Schob et al.
	In regards to independent Claim 1, and with particular reference to Figures 1-5, Schob et al. (Schob) discloses:

(1)	A fan (Figs. 1-2) having a rotor for generating a fluid flow (Schob discloses a mixing assembly 1 having an fan/impeller 21 capable of moving air), the fan comprising: a stator (3); and a rotor (2), the stator together with the rotor forming an electromagnetic rotary drive for rotating the rotor about an axial direction (paras. 7-9, 19, 22), the rotary drive being an external rotor (para. 23; Fig. 2), the rotor comprising a magnetically effective core (22) configured in an annular manner (para. 39; Figs. 2 & 5), and an impeller (21) comprising a hub (23) on which a plurality of blades (211) configured to generate the fluid flow is arranged (Fig. 2), the stator being a bearing and drive stator configured to magnetically drive the rotor without contact and magnetically levitate the rotor without contact with respect to the stator (paras. 19, 22, 115), plastic”; para. 92; Fig. 2).

In regards to Claim 2, the impeller consists of a first plastic (paras. 107, 113) and the stator housing consists of a second plastic (para. 92).  The Examiner notes that Applicant’s specification states that the two recited plastics can be different plastic materials or the same plastic material.  As such, Claim 2 covers any plastic material combination, which Schob’s plastic material combination meets.
In regards to Claim 3, Schob discloses a substantially tubular housing (tank 51) having a suction side (top side; intake 73) and a pressure side (bottom side; discharge 74), the rotor and the stator housing arranged in the housing (Fig. 1), and the stator housing fixed in the housing by a plurality of struts (formed by bolts 44; Fig. 2; it is noted that Claim 3 does not recite or define any particular strut structure or form, and Applicant’s originally filed specification does not define the recited “strut” in any particular manner; given these facts, a “strut” is defined as “a structural piece designed to resist pressure in the direction of its length” https://www.merriam-webster.com/dictionary/strut, and therefore, is clearly met by Schob’s bolts 44).
In regards to Claim 4, the stator housing has a first housing portion (75) and a second housing portion (751), the first housing portion being arranged within the rotor and being surrounded by the magnetic core of the rotor (Fig. 2), and the second housing portion having an outer diameter which is at least as large as an outer diameter of the magnetically effective core of the rotor (this is apparent in Fig. 2, wherein the diameter of second housing portion 751 larger than the outer diameter of core 22).
Claim 5, Schob further discloses a checking device (control cable 45 and the associated “control and regulation device, not shown”; para. 92) configured to control or regulate the fan (para. 92), the checking device being arranged in the second housing portion of the stator housing (the control cable 45 is clearly located as such, as shown in Fig. 2).
In regards to Claim 6, Schob further discloses a sensor (not shown) configured to determine a pressure or a flow rate of the fluid flow (para. 79), the sensor being signal-connected to the checking device, and the checking device being configured to control or regulate the pressure or the flow rate (clearly disclosed at para. 92).
In regards to Claim 7, Schob further discloses a plurality of coil cores (310, 320) each of which extends in the radial direction (Fig. 3), and carries a concentrated winding (311-313, 321-323; see also the 112b rejection above) configured to generate an electromagnetic rotary field (para. 122).
In regards to Claim 9, a heat conducting element (41, 42) configured to dissipate heat in the stator housing, and the heat conducting element being configured so as to surround at least the checking device (as shown in Fig. 2, base 41 surrounds control cable 45).
In regards to Claim 10, the rotor is configured for fluid-dynamic stabilization of the rotor against tilting (paras. 33-34, 115, 188-190).
In regards to Claim 11, the hub of the impeller has a suction-side end (i.e. the upper, central tip of the hub 23 at axis “A” in Fig. 3) and a pressure-side end (i.e. the lower end of hub 23), and the magnetically effective core of the rotor is closer to the pressure-side end than to the suction-side end of the hub with respect to the axial direction (this is apparent in Fig. 3).
In regards to Claim 12, the hub of the impeller comprises an inlet area at the suction-side end (i.e. the fluid space directly above the hub 23; Fig. 3), and the hub tapers in a direction of the suction-side end (as seen in Fig. 3, the upper end of hub 23 is conical in shape such that it tapers upwardly to form a central tip at axis “A”).
Claim 13, each blade of the plurality of blades has a leading edge (i.e. the upper blade edge, seen at the rightmost blade in Figs. 2-3), each leading edge extending perpendicularly to the axial direction (apparent in Figs. 2-3).
In regards to Claim 14, each blade has a trailing edge (i.e. the lower blade edge, seen at the rightmost blade in Figs. 2-3), each trailing edge opening into the hub at an angle to the axial direction different from 90 degrees (apparent in Figs. 2-3).

Claim(s) 1-2, 7-8, 10, & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 7,832,922 to Schoeb.
	In regards to independent Claim 1, and with particular reference to Figures 1-4, Schoeb discloses:

(1)	A fan (Figs. 1-4) having a rotor for generating a fluid flow (Schoeb discloses a mixing assembly 1 having an fan/impeller 7 capable of moving air), the fan comprising: a stator (8); and a rotor (7), the stator together with the rotor forming an electromagnetic rotary drive for rotating the rotor about an axial direction (col. 2, lines 34-52; col. 5, line 64 – col. 6, line 30), the rotary drive being an external rotor (apparent in Fig. 2), the rotor comprising a magnetically effective core (73, 74) configured in an annular manner (Fig. 3; col. 6, lines 49-57), and an impeller (71, 72) comprising a hub (72) on which a plurality of blades (71) configured to generate the fluid flow is arranged (Fig. 3), the stator being a bearing and drive stator configured to magnetically drive the rotor without contact and magnetically levitate the rotor without contact with respect to the stator (col. 2, lines 34-52; col. 5, line 64 – col. 6, line 30), and the rotor being capable of being actively magnetically levitated in a radial plane perpendicular to the axial direction (col. 2, lines 34-52; col. 5, line 64 – col. 6, line 30), the hub of the impeller plastic”; col. 2, lines 60-61).

In regards to Claim 2, the impeller consists of a first plastic (“plastic”; col. 6, lines 51-52) and the stator housing consists of a second plastic (“plastic”; col. 2, lines 60-61).  The Examiner notes that Applicant’s specification states that the two recited plastics can be different plastic materials or the same plastic material.  As such, Claim 2 covers any plastic material combination, which Schoeb’s plastic material combination meets.
In regards to Claim 7, Schob further discloses a plurality of coil cores (82) each of which extends in the radial direction (Fig. 3; four teeth/cores are shown), and carries a concentrated winding (81; see also the 112b rejection above) configured to generate an electromagnetic rotary field (col. 6, lines 6-30).
In regards to Claim 8, the magnetically effective core of the rotor comprises an annular reflux (74) and a plurality of permanent magnets (73; “a plurality of permanently magnetic segments”; col. 6, line 53-54), the reflux being contiguous (Fig. 3) and formed of a soft magnetic material (“iron”; col. 6, line 56), and each permanent magnet being having a sickle-shaped cross-section (see the 112b rejection above; in this instance, the magnets 73 have a rectangular cross-section in the same manner shown within Applicant’s Figure 2) and being fitted into a radially inside side of the reflux (Figs. 2-3).
In regards to Claim 10, the rotor is configured for fluid-dynamic stabilization of the rotor against tilting (col. 6, lines 1-30).
In regards to Claim 15, each blade of the plurality of blades has a trailing edge (shown in Figs. 1 & 3), and at least one stabilizing ring (75) is disposed at (i.e. adjacent) each of the trailing edges (as shown in Fig. 3, the sensor ring 75 is radially adjacent to each trailing edge), the stabilizing ring being arranged coaxially with the rotor (apparent in Fig. 3).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See also US 2006/0119198 to Chio, US 2008/0036321 to Yu, and US 8,581,462 to Nussbaumer, each of which discloses a floating external rotor design for driving rotary machines, such as pumps and fans.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER BRYANT COMLEY whose telephone number is (571)270-3772. The examiner can normally be reached Monday-Friday 9AM-6PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER B COMLEY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

ABC